Name: Commission Regulation (EEC) No 2816/87 of 21 September 1987 re-establishing the levying of customs duties on urea containing more than 45 % by weight of nitrogen on the dry anhydrous product falling within subheading 31.02 B originating in the United Arab Emirates to which the tariff preferences set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 269/ 18 Official Journal of the European Communities 22. 9 . 87 COMMISSION REGULATION (EEC) No 2816/87 of 21 September 1987 re-establishing the levying of customs duties on urea containing more than 45 % by weight of nitrogen on the dry anhydrous product falling within subheading 31.02 B originating in the United Arab Emirates to which the tariff preferences set out in Council Regulation (EEC) No 3924/86 apply Whereas, in the case of urea containing more than 45 % by weight of nitrogen on the dry anhydrous product falling within subheading 31.02 B the individual ceiling was fixed at 380 000 ECU ; whereas, on 17 September 1987, imports of these products into the Community originating in the United Arab Emirates, reached the ceiling in question after being charged thereagainst ; Whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against the United Arab Emirates, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I , within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation , as soon the individual ceilings in question are reached at Comunity level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; HAS ADOPTED THIS REGULATION : Article 1 As from 25 September 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in the United Arab Emirates : Order No CCT heading No and NIMEXE-code Description 10.0400 31.02 B Urea containing more than 45 % by weight of nitrogen (Nimexe on the dry anhydrous product 31.02-15) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .